Title: Thomas Jefferson to George Logan, 19 May 1816
From: Jefferson, Thomas
To: Logan, George


          
             Monticello May 19. 16.
          
          It gives me the greatest pain, dear Sir, to make a serious complaint to you.   from the letter which I wrote you on the 3d of Oct. 1813. an extract was published, with my name, in the newspapers, conveying a very just, but certainly a very harsh censure on Bonaparte. this produced to me more complaints from my best friends, and called for more explanations than any transaction of my life had ever done. they inferred from this partial extract an
			 approbation of the conduct of England, which yet the same letter had censured with equal rigour. it produced too from the Minister of Bonaparte, a complaint, not indeed formal, for I was but a private citizen, but serious, of my volunteering with England in the abuse of his sovereign. it was incumbent on me to  explain, by declaring to a member of the government that the extract was partial, and it’s publication unauthorised.   notwithstanding the pain which this
			 act had cost me, considering it on your part but as a mere inadvertence, on the reciept of your letter of Aug. 16. 15. I wrote an answer of Oct. 13. & again on reciept of that of the 27th Ult. I had begun an answer, when the arrival of our mail put into my hands a newspaper containing at full length mine of Oct. 13. it became necessary then to ask myself seriously whether I
			 meant to enter as a political champion in the field of the newspapers? he who does this throws the gauntlet of challenge to every one
			 who will take it up. it behoves him then to weigh maturely every sentiment, every fact, every sentence and syllable he commits to paper, and to be certain that he is ready with reason, and
			 testimony
			 to maintain every tittle before the tribunal of the public. but this is not our purpose when we write to a friend. we are careless, incorrect, in haste, perhaps under some transient excitement, and we
			 hazard things without reflection, because without consequence in the bosom of a friend. perhaps it may be said that the letter of Oct. 15. contained nothing offensive to others, nothing which
			 could
			 injure myself. it contained a reprobation of the murders and desolations committed by the French nation, under their leader Bonaparte. it contained a condemnation of the allied powers for seizing and taking to themselves independant & unoffending countries, because too weak to defend themselves. in this they had done
			 wrong: but was it my business to become the public accuser? and to undertake before the world to denounce their iniquities? and do you not think I had a right to decide this for myself? and to
			 say
			 whether the sentiments I trusted to you were meant for the whole world? I am sure that on reflection you will percieve that I ought to have been consulted.
          I might have manifested my dissatisfaction by a silent reserve of all answer: but this would have offered a blank, which might have been filled up by erroneous imputations of sentiment. I prefer candid and open expression. no change of good will to you, none in my estimate of your integrity or understanding, has taken place, except as to your particular opinion on the rights of correspondence: and I pray you especially to assure mrs Logan  of my constant and affectionate esteem & attachment, the just tribute of a respect for the virtues of her heart & head.
          Th: Jefferson
        